Citation Nr: 1813253	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO. 05-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1994 to December 1998 and from September 2001 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The issue was raised under Rice v. Shinseki, 22 Vet. App. 447 (2009), and adjudicated by the Appeals Management Center in an April 2011 Supplemental Statement of the Case (SSOC).

In November 2011, June 2014, and most recently in May 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The evidence does not establish that the Veteran was precluded from obtaining and sustaining gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2011 statement through her representative, the Veteran contends that a VA examination conducted in February 2011 failed to consider all of the Veteran's service-connected disabilities and their cumulative effect on the Veteran. Further, the Veteran indicated that according to vitals.com, the VA examiner's specialty is in physical medicine and rehabilitation and is not an occupational medicine specialist.

Subsequent VA medical opinions were provided in October 2013 and January 2017. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In a February 2018 statement through her representative, the Veteran contends that while the Veteran was afforded a VA Social and Industrial Survey (SIS) on January 24, 2017, there was no indication that the SIS examiner was provided with or able to review the January 2017 VA examination reports.

The Board notes that the VA SIS examiner indicated in her report that evidence review included VBMS and CPRS files and at the end of the report, it reads "please review separate C&P exams for ankles, knees, shoulder, and headaches completed by providers." Therefore, the Board finds that the examination report by the VA SIS examiner, a licensed clinical social worker, is adequate as she indicated VBMS and CPRS files were reviewed and the report itself, dated one month after the VA examinations (February 2017), mentions the VA examinations. 

VA satisfied its duty to assist when it provided a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions able to provide competent medical evidence, whether that is a doctor, nurse practitioner or physician's assistant. See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination). The Board may assume that a VA medical examiner is competent. See Cox, 20 Vet. App. at 569; Hilkert v. West, 12 Vet. App. 145, 151 (1999) (VA may presume the competence of an examiner, and an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error). The opinions provided include a discussion of the facts in this case; medical principles, and a thorough rationale, where the examiners cited to the medical records that substantiated the opinions. The Veteran has not offered competent and probative evidence in support of her assertions to persuade the Board that the February 2011 VA examiner was not competent to render the opinions sought. Thus, the Board finds the opinions provided in February 2011, October 2013, September 2014, January 2017, and February 2017 to be adequate.

As VA has satisfied its duties to notify and assist, the Board may proceed with appellate review.

The issue of TDIU was raised under Rice, 22 Vet. App. 447 in January 2011. On multiple occasions, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, was sent to the Veteran to complete, however, no response has been received. 

TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2017). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran is in receipt of compensation for headaches at 50 percent disabling; mechanical low back syndrome at 40 percent disabling; left knee arthralgia at 10 percent disabling; left ankle arthralgia at 10 percent disabling; and left scapular muscle insertion strain at 10 percent disabling. The combined rating for these disabilities is 80 percent. See 38 C.F.R. § 4.25 Table I.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 4.3.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In consideration of all the lay and medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow substantially gainful employment due to her service-connected disabilities alone at any point during the appeal period. 

During a November 2010 VA examination for the Veteran's service-connected headaches, she reported that her usual activities were not possible during headache exacerbation. Further, she indicated that she was unemployed and gave orthopedic injuries and headaches as the reason.

The Veteran was afforded VA examinations in February 2011. The Veteran reported that her scapula and low back pain were her primary complaints with constant pain in both areas. She asserted that these areas stopped her from working. A physical examination of her thoracolumbar spine revealed reduced range of motion (ROM). The examiner indicated that this reduced ROM was "normal" for the Veteran due to other factors not related to the disability (low back) examined and explained that the Veteran had a large body habitus which limited her ROM. The examiner added that the Veteran's left knee, left ankle, and left shoulder disabilities should not prevent her from sedentary employment. He elaborated that the Veteran has a functional ROM and her subjective physical examination findings are that of discomfort only. He reiterated that in his opinion, the Veteran's morbid obesity is contributing more to her lack of mobility and flexibility and stated that the Veteran has not sought further medical opinion or treatment for the discussed disabilities. The VA examiner also provided the opinion that the Veteran's service-connected headaches would not present functional impairments that would significantly impact physical or sedentary employment.

Additional VA examinations were afforded the Veteran in October 2013. During the examination for her lower back, the Veteran reported that it hurt to stand after 10 to 15 minutes and was required to sit after 10 minutes. She also reported pain after carrying grocery bags weighing 10 to 15 pounds. The Veteran indicated she experienced back pain that radiated to her left knee and shooting like pain lasting one minute with flare-up after she cleaned her house. The Veteran also reported that during flare-ups, she was unable to bend her back for an hour. Upon physical examination and a finding of reduced ROM, the examiner indicated that the measured ROM was normal for the Veteran due to another factor not related to her low back disability, specifically that the Veteran was morbidly obese. The examiner indicated that the Veteran's back disability did not impact her ability to work. He also noted that the Veteran's previous occupations were postal carrier for one year, bus driver, and security.

When examined for her shoulder disability, the Veteran indicated that her shoulder hurt after carrying groceries or holding her upper extremities over her head to wash her hair. She reported that during flare-ups she was unable to raise her shoulders/upper extremity. The examiner indicated that the Veteran's shoulder disability did not impact her ability to work.

The examiner also provided an opinion that it is less likely than not that her service-connected disabilities, either alone or in the aggregate render her unable to secure or follow a substantially gainful occupation. The examiner indicated that he reviewed the VA examinations from November 2010 and February 2011 and agreed with the opinions and rationale given by these examiners. Further, the examiner added that in his opinion, the Veteran would be capable of engaging in sedentary occupational activities given her service-connected disabilities and current skill set and educational background.

An addendum VA medical opinion was provided in September 2014. The examiner indicated that the claims file, November 2010 VA examination report for headaches and October 2013 and February 2011 VA examinations were reviewed. The examiner opined that without regard to the Veteran's age or impact of any non-service-connected disabilities, it is less likely that her service-connected disabilities either alone or in the aggregate render her any functional impairment that may affect her ability to function and perform tasks in a work or work-like setting. The examiner stated in her opinion, the Veteran would be capable of engaging in sedentary occupational activities such as security watch/monitoring, computer typing, answering phone, etc. with her current service-connected disabilities, skill set, and educational background. The examiner provided the rationale that the ROM of the Veteran's back, left shoulder, and left knee show mild limitation of motion with pain, no additional loss of motion of the knee and shoulder joints after repetitive motion. Further, she noted that the Veteran had normal ROM of the left ankle with no radiculopathy. The examiner also added that the Veteran reported that the left knee gave way occasionally, but there was no objective evidence of instability, and the left ankle did not give way. The examiner stated that the Veteran claimed daily headaches but only took over-the-counter Motrin as necessary. After a review of the VA medical records, the examiner stated that the Veteran did not complain of migraine headaches or been prescribed medication for it.

The Veteran was afforded additional VA examinations for her service-connected disabilities in January 2017. When examined for her headaches, the Veteran reported that her headaches occurred 2 to 3 times a week with varying intensity and associated symptoms including intermittent nausea, vomiting, sensitivity to light or sound, and pain on the right side of the head. She also reported memory impairment, and mood changes with headaches. The Veteran stated she stopped working about six years prior due to headaches and would call in sick once or twice a week due to headache symptoms. The examiner checked "yes" when asked if the Veteran's headache disability impacted her ability to work. She provided the rationale that a review of VA treatment records from Miami from 2011 until the time of the examination was silent for complaints or treatment for headache symptoms. The examiner stated that while the Veteran reported subjective symptoms, there was no objective evidence that the Veteran's headache symptoms severely impair her daily activities.

During the January 2017 VA examination for the Veteran's left knee disability, she reported daily left knee pain and stated that she had been unemployed for 10 years at the time of the examination. The Veteran indicated that she previously worked in security, as a bus driver, and briefly delivered mail. She reported that she had difficulty with these jobs because of her right scapular, low back, and left knee disabilities. She also reported flare-ups of the knee when she avoids prolonged standing and walking, heavy lifting, repetitive bending, squatting, and kneeling. The examiner indicated that the Veteran's left knee disability impacted the Veteran's ability to perform occupational tasks. He explained that the Veteran was unable to perform heavy duty manual labor or a job that involves prolonged standing and/or prolonged walking for most of the day. The examiner added that the Veteran is able to do light duty work that is mainly sedentary.

The Veteran was also examined for her low back, ankle, and shoulder disabilities. The Veteran reported low back and ankle pain three to four times a week and shoulder pain about twice a week, on average. The examiner provided the same opinion on the functional impact of these disabilities as the left knee disability above.

During a February 2017 VA Social and Industrial Survey (SIS), the Veteran reported that she experienced ongoing headaches, back and ankle pain, which she stated would interfere with her daily living and ability to work. The Veteran was noted to have completed three years of college, police training, and a "host of other trainings" while in the military that she was unable to recall at the SIS. The Veteran was noted to have worked as a security guard from 1999 through 2001; as a bus driver from 2003 to 2005; and as a mail carrier for "months" in 2008. The Veteran indicated that she did not have an issue with working however, her headaches, back and leg pain limited her ability to perform job tasks in some areas. The Veteran expressed that she was unable to stand or walk for a long time and most of her jobs consisted of standing and other movements. She also stated that headaches would cause her to take additional breaks than expected to allow symptoms to subside but denied any hospitalization or medical attention for headaches. 

The Veteran self-reported that she had obsessive compulsive disorder (OCD) that was not diagnosed or treated by a mental health professional. She indicated that it was difficult for her to maintain relationships with others because she often felt that she was misunderstood by others and that was the main reason why encounters with others led to arguments and confrontation. The VA social worker noted that the Veteran has expressed headaches but there was no evidence of further treatment and in reference to limited motion of pain, the Veteran advised that she was unable to stand or walk for long periods of time without experiencing swelling. The Veteran stated that there was a time while working that she had to use several ice packs to decrease the swelling and was reprimanded on her job by coworkers because she was unable to fulfill her job responsibilities. The VA social worker stated that there was no known indication or evidence that indicates the Veteran's disability impacting social functioning.

The Board has considered the evidence of record, including opinions of VA examiners, the Veteran's lay statements, and the medical evidence available. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

The Board finds that the preponderance of the evidence is against a finding that the Veteran is rendered unemployable due solely to service-connected disabilities. The VA examiners' medical opinions are based on a comprehensive review of the Veteran's medical history and current complaints. The Board acknowledges the Veteran's contention that she cannot find gainful employment. The Board notes that the Veteran is not in receipt of service connection for obsessive compulsive disorder (OCD) as the Veteran has self-reported in the February 2017 VA SIS report. She further indicated that she had difficulty maintaining relationships with others because she felt misunderstood. For TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. The competent and probative medical evidence of record does not support a finding of unemployability due solely to service-connected headaches; mechanical low back syndrome; left knee arthralgia; left ankle arthralgia; and left scapular muscle insertion strain. VA examiners have attributed the Veteran's loss of ROM to the Veteran's large body habitus and not to the underlying service-connected disabilities themselves. 

Further, while the Veteran has lost ROM in the extremities, is unable to stand and/or walk for prolonged periods, or lift heavy objects, the evidence indicates that the Veteran is able to perform sedentary employment. The Veteran has completed three years of college, which level of education would lend itself to sedentary employment. The Veteran has reported subjective headache symptoms, however, the evidence does not show objective evidence that such headache symptoms impair the Veteran's daily activities as supported by the opinions of VA examiners. VA examiners in February 2011, October 2013, September 2014, and January 2014 have opined that the Veteran was able to perform light duty sedentary work even if the Veteran was unable to perform heavy duty lifting or positions that required prolonged standing and walking. Specifically, the February 2011 VA examiner opined that the Veteran's headaches would not significantly impact physical or sedentary employment. The October 2013 and September 2014 VA examiners opined that the Veteran was able to perform sedentary employment after considering her service-connected disabilities, skill set, and education. The September 2014 VA examiner specifically mentioned jobs that would suit the Veteran including security watch/monitoring, computer typing, and answering phones. 

The Board notes that the Veteran's representative, in a February 2018 statement, asserted that that the correct standard for entitlement of a TDIU is not whether an individual is excluded from "all forms of gainful employment," but "only from the types of gainful employment consistent with employment history and educational background." Again, the Veteran has completed three years of college.  The Board has considered the opinions of VA examiners, discussed above, that address directly the concerns from the Veteran's representative in its finding that the Veteran is not precluded from obtaining and sustaining gainful employment due to service-connected disabilities based on her employment history and educational background.

Accordingly, the Board finds that entitlement to a TDIU rating is not warranted. The benefit-of-the-doubt doctrine is not for application and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 4.3.



ORDER

A TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


